internal_revenue_service national_office technical_advice_memorandum feb number release date third party contact index uil no case mis no dollar_figure tam-117288-99 cc dom p si b8 district_director taxpayer name taxpayer address taxpayer identification no periods involved conference held legend taxpayer issues whether the described containers are portable bait containers taxable as sport_fishing_equipment under sec_4161 of the internal_revenue_code whether the described air pumps aerators aerators are taxable sport_fishing_equipment parts or accessories or fish tank aerators for purposes of sec_4161 whether taxpayer is entitled to relief under sec_7805 from retroactive application of any adverse holding in this technical_advice_memorandum conclusions the described containers are portable bait containers taxable as sport_fishing_equipment under sec_4161 to the extent that they are sold on or in connection with the described portable bait containers the described aerators are taxable parts or accessories for purposes of sec_4161 taxpayer is not entitled to relief under sec_7805 from retroactive application of the adverse holding in this technical_advice_memorandum facts taxpayer is a manufacturer of sport_fishing_equipment that it sells to retailers and distributors two of the products that taxpayer manufactures certain containers and aerators are at issue in this request taxpayer purchases plastic buckets from various manufacturers after attaching aerators that it manufactures taxpayer then sells the resulting containers the containers are comprised of a bucket a lid and an aerator that is attached either to the lid or to the side of the bucket through drilled holes they come in various sizes and shapes including an ¼ quart round pail and gallon round buckets and and gallon oblong buckets the containers are not sold without aerators further they are not sold with any additional parts that could be viewed as fasteners necessary for permanent installation on a boat the aerators are varied in construction and capacity and are sold attached to the buckets separately or in various kit forms most models run on batteries although several models operate on volt dc or volt ac some models are designed to be submerged in water other models are designed to be externally mounted on containers the pumps aerate from - gallons of water depending on the model taxpayer markets the aerators for use in sport fishing and advertises that certain models are designed to save bait and float if dropped overboard taxpayer does not currently market the aerators for use in fish tanks law and analysis sec_4161 imposes on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer a tax equal to percent of the price for which the article is sold sec_4161 provides that in the case of any sale by the manufacturer producer or importer of any article of sport_fishing_equipment the article shall be treated as including any parts or accessories of the article sold on or in connection therewith or with the sale thereof sec_4162 enumerates articles of sport_fishing_equipment taxable under sec_4161 sec_4162 defines sport_fishing_equipment to include portable bait containers sec_48_4161_a_-3 of the manufacturers and retailers excise_tax regulations states that the tax attaches with respect to parts and accessories for articles specified in sec_4161 that are sold on or in connection with the articles or with the sale thereof at the same rate applicable to the sale of the basic articles the tax attaches in such cases whether or not charges for the parts or accessories are billed separately to be considered a part or accessory for an article specified in sec_4161 an item must be either essential to the operation of the specified article or be designed to directly improve the performance of the specified article or to improve its appearance sec_48_0-2 provides general definitions applicable to all manufacturers excise_taxes unless otherwise expressly indicated sec_48_0-2 defines the term manufacturer to include any person who produces a taxable article from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles revrul_88_52 1988_1_cb_356 defines certain items of sport_fishing_equipment that are listed in sec_4162 and that are subject_to the excise_tax under sec_4161 the revenue_ruling defines a portable bait container as any portable device designed or sold as an article to hold or transport bait in connection with recreational fishing activity examples of portable bait containers are minnow buckets killy cars floating cages and grasshopper cages the revenue_ruling provides generally that an article otherwise defined therein as an article of sport_fishing_equipment is subject_to tax under sec_4161 unless the taxpayer shows that the article is primarily designed for a purpose other than recreational fishing if however the article as a practical matter can be used for recreational fishing as well as another purpose the article is subject_to tax under sec_4161 revrul_85_150 1985_2_cb_260 modifying and superseding revrul_58_606 1958_2_cb_805 holds that portable bait containers are subject_to the tax imposed by sec_4161 but fish tank aerators are not sec_7805 provides that the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect the manufacturers excise_tax on sporting goods applies to the sale of articles of sport_fishing_equipment enumerated in sec_4162 and to the parts or accessories sold on or in connection with taxable articles articles of fishing equipment not specified in sec_4162 are not subject_to tax under sec_4161 portable bait containers are specifically enumerated in sec_4162 and are therefore subject_to tax devices are portable bait containers if they are specifically designed or sold as articles to hold or transport bait in connection with fishing activities the containers at issue clearly are both designed and sold as articles to hold or transport bait taxpayer refers to the containers as live wells and alleges that they are not taxable because they are too heavy to be portable when filled taxpayer also alleges that the containers are multi-purpose containers suitable for use for such things as mixing chum cleaning up cleaning fish and carrying gear as well as for other purposes however taxpayer’s advertising materials do not suggest that the products be used for such purposes the materials refer to many of the containers as bait buckets and emphasize their suitability for minnows shrimp leeches shad sardines mullet and shiners all of which are baits the materials do not generally suggest that the containers are designed for permanent installation on a boat live wells are designed for permanent installation in boats providing for circulation of fresh or salt water through hoses that fasten to the boat the containers at issue are portable and are not designed to be permanently installed in a boat taxpayer’s own marketing materials state that at least one container is light to carry but tough enough to sit on another is notched so it can be secured with deck chocks both statements contradict any notion that the containers are sold to become a permanent part of a boat taxpayer is the manufacturer of the bait containers because it combines or assembles two or more articles to produce a taxable product despite taxpayer’s classification of its product the containers at issue are portable bait containers and not live wells therefore based on the facts and representations made they are subject_to excise_tax the district_director contends that taxpayer's aerators are taxable either as an article of sport_fishing_equipment or as a part or accessory taxpayer argues that its aerators are designed as fish tank aerators however taxpayer’s own marketing materials disclose that the articles in question are in fact known for and sold in part as a component that improves the function of taxable bait containers aerators are not specifically enumerated in sec_4162 therefore they are not taxable articles of sport_fishing_equipment in and of themselves however the aerators improve the performance of the portable bait containers by keeping the bait alive longer when used therefore we concur with the district’s alternative argument that the aerators are taxable parts or accessories but only if as sec_48_4161_a_-3 provides the aerators are sold on or in connection with the portable bait containers consideration of sec_7805 relief taxpayer’s argument for favorable sec_7805 treatment is that in both and taxpayer was audited and no change was proposed concerning the products at issue taxpayer claims that it relied in good_faith on statements and information provided by the irs and on prior irs approval of taxpayer’s methodology resulting from the failure of the irs to challenge taxpayer’s methodology in prior audits a technical_advice_memorandum ordinarily is applied retroactively see section dollar_figure of revproc_2000_2 2000_1_irb_73 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued to that taxpayer no ruling was issued to taxpayer nor does taxpayer claim detrimental reliance on specific language in the statute regulations or a revenue_ruling taxpayer’s reliance on statements allegedly made by prior agents and by the agents’ failure to tax the products in prior audits is unwarranted therefore taxpayer’s arguments do not support granting its request for sec_7805 relief caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
